The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 1740, 41, 44, 47-49, 52, and 53 of U.S. Patent No. 10,383,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the all of the claim limitations are found in the prior reference except that the product comprises “tobacco extract”.  However, the use of tobacco extract in tobacco products is notoriously well known in the art and the inclusion in the product of 10,383,355 would have been obvious to one of ordinary skill in the art at the time of invention/filing.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2, 4-14, 18, and 20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Seligman et al. (US 4,256,126) in view of Young et al. (US 5,325,877) and Lawson et al. (US 5,065,776).  
Regarding claim 2, 4, 5, 13, 14, and 20 Seligman et al. disclose a tobacco film (i.e. paper) composed of ground tobacco materials or tobacco dust (10-80%, col. 3, line 63—col. 4, line2), 5 to 40% binder (i.e. pectin, see col. 4, 3-24), humectants, and flavorants (col. 5, 26-30).  The composition is dried to a moisture content of 10 to 40% and more preferably 15 to 35% (col. 6, 19-31) and dried to 18% in example 1 (col. 7, 16-20).
Seligman et al. do not disclose the product contains tobacco extract.  However, it is well known to form an aqueous tobacco extract from waste tobacco, purify the extract, refine the tobacco fibers, and then reapply the extract to the processed tobacco fibers.  This well-known process is disclosed by Young et al. It would have been obvious to one of ordinary skill in the art at the time of invention to use the well-known process disclosed by Young et al. to make the reconstituted tobacco film of Seligman et al. taste better (i.e. preserve tobacco taste) and allow for further processing of the extract (i.e. nicotine removal, TSNAs removal, etc.).  
Seligman et al. discloses that the tobacco composition can be cut into small shreds that are 1 to 4 in2 in area that are 7 mils thick (177 micrometers, col. 7, 16-20).  Although Seligman et al. do not expressly disclose that strips of this size are, “sized and shaped to be consumed orally within the oral cavity”, it would have been obvious to one of ordinary skill in the art at the time of invention that a film of this size and shape (rectangle) is capable of being placed in the mouth. 
Seligman et al. do not disclose that the composition dissolves in the mouth.  However, the same binder is used as in the instant application (pectin), and therefore Seligman et al. would inherently dissolve because it contains the same water-soluble binder.   
Seligman et al. do not disclose the amount of humectant to be included in the tobacco composition.  However, Young et al. disclose that normally small amounts of humectant are typically added (0.5-3%), but that in some cases up to 90% humectant (i.e. glycerin) can be added to add aerosol forming characteristics to the tobacco composition (col. 5, 8-27).  It would have been obvious to one of ordinary skill in the art at the time of invention to add the amount of humectant disclosed by Young et al. to form a tobacco composition with particular aerosol-forming characteristic as desired for certain types of smoking articles as disclosed by Young et al. and Clearman et al. (US 5,183,062 incorporated by reference in Young et al.).

Regarding claim 6, it would have been notoriously well known that tobacco dust formed as a byproduct from the production of conventional cigarettes would have been powdered laminae of the tobacco plant.  It would have been obvious to one of ordinary skill in the art at the time of invention to use tobacco leaves of Bright, Burley and/or Oriental tobaccos because these are notoriously well known and commercially used tobacco leaves for making cigarettes.  
Seligman et al. expressly discloses that reconstituted tobacco is tobacco by-product material, "made by adhesively binding finely ground tobacco and forming the mixture into sheets, ribbons, or the like, and substituting the same in whole or part for natural leaf in cigars, cigarettes, smoking tobacco and other tobacco products."  The product of Seligman et al. is reconstituted tobacco, however, it does not contain reconstituted tobacco.  Furthermore, based on the definition of reconstituted tobacco, the instantly claimed invention is also reconstituted tobacco as it is a finely ground tobacco with a binder that forms a sheet, ribbon, or the like.  Therefore, Seligman et al. defines a tobacco product free of reconstituted tobacco because it contains no reconstituted tobacco.  
Regarding claim 7, Seligman et al. do not disclose specific humectants.  However, Young et al. disclose humectants can include glycerin, glycerol, and others (col. 5, 8-14).  It would have been obvious to use one of the humectants disclosed by Young et al. as the humectant in the invention of Seligman et al.
Regarding claim 8, Seligman et al. disclose adding sodium citrate, a notoriously well-known preservative (col. 5, 48-54).
Regarding claim 9, Seligman et al. disclose that flavorants may be added (col. 5, 20-31), which implies that they are optional and do not need to be added (i.e. up to 6% includes 0%).       
Regarding claims 10-12, although Seligman et al. do not expressly disclose that the tobacco composition is adapted to dissolve in less than 60, 30, or 20 seconds.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The prior art contains a water soluble binder (pectin) that one of ordinary skill in the art would expect to dissolve in the oral cavity.  In addition, because the prior art has the same structure as that of the claimed invention, the prior art must be capable of the same use and have the same effects (i.e. can be completely consumed and requires no disposal).
Regarding claim 18, because the film of Seligman et al. is composed of paper made from a homogeneous slurry of tobacco particles the tobacco particles would inherently be on at least on side of the film (i.e. the film would be homogeneous).  

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Seligman et al. (US 4,256,126), Young et al. (US 5,325,877), as applied to claim 16 above, in further in view of Hooper (US 3,589,373).
Seligman et al. and Young et al. do not disclose forming a helix from the tobacco composition.  However, Hooper discloses that forming a helix configuration can result in a denser product.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the helix format of Hooper to make a denser aerosol material of Seligman et al and Young et al.  

Claim 15-17 and 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Seligman et al. (US 4,256,126), and Young et al. (US 5,325,877), as applied to claim 16 above, in further in view of Arledter et al. (US 3,870,054).
Regarding claims 15 and 19, Seligman et al. does not disclose forming multiple layers.  However, forming reconstituted tobacco in multiple layers is known in the art.  For instance, Arledter et al. disclose forming a three layer tobacco foil made from at least two plies, each comprising a film or predominantly reconstituted tobacco particles with a third, intermediate layer, of cellulose or porous inorganic materials containing one or more additives such as tobacco extract, odorants, or flavorants (abstract).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the process and method of Arledter et al. to make a multilayer reconstituted tobacco version of the reconstituted tobacco disclosed by Seligman et al.  The combination would have two layers of the reconstituted tobacco of Seligman et al. and an intermediate layer that would have the advantages as disclosed by Arledter et al. (e.g. carrying flavorants).  The combination would have been within the ability of one of ordinary skill and the results would have been predictable.
Regarding claim 16, the intermediate layer would inherently have different dissolution rates because it is in the center (i.e. protected by the two outer layers) and because it is composed of different materials would dissolve at a different rate (e.g. either faster or slower).  
Regarding claim 17, the layers of Arledter et al. have different flavorants because the intermediate layer contains a flavorants or odorant while the other layers contain tobacco. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747